


EXHIBIT 10.EE






SEPARATION AGREEMENT
AND
RELEASE OF ALL CLAIMS


This Separation Agreement and Release of All Claims ("Agreement") is entered
into between Johnson Controls, Inc. (the "Company") and C. David Myers
("Employee"). Employee enters into this Agreement on behalf of himself, his
spouse, heirs, successors, assigns, executors, and representatives of any kind,
if any.
Employee has elected to resign his employment with the Company and to resign as
an officer and director of the Company and/or all affiliated companies,
effective September 30, 2014. In order to resolve all issues between them, the
Company and Employee agree as follows:
1.Neither the Company’s signing of this Agreement nor any actions taken by the
Company toward compliance with the terms of this Agreement constitute an
admission by the Company that it has acted improperly or unlawfully with regard
to Employee or that it has violated any state or federal law.
2.Employee hereby resigns his employment with the Company, effective September
30, 2014. He also resigns as an officer and director of the Company and/or all
affiliated companies, effective September 30, 2014. During the period from
September 15, 2014 to September 30, 2014, Employee will work in good faith to
transition his job duties and responsibilities to his successor pursuant to the
specific written request of the Company’s CEO or General Counsel.
3.During the period from October 1, 2014, until March 31, 2015, (the "consulting
period"), the Company and Employee will maintain a consulting relationship,
under which Employee will be available to serve as a consultant for the Company
concerning transitional issues related to the business. In that capacity, he
will perform services on behalf of the Company only upon the specific written
request of the Company’s CEO or General Counsel. Employee’s separation benefits
under this Agreement are intended to serve as compensation for Employee’s
consulting services during the period from October 1,




--------------------------------------------------------------------------------




2014, until March 31, 2015, and in addition, Employee will be paid an additional
hourly fee of $100.00 per hour for any consulting services performed pursuant to
this Agreement.
4.The Company will pay or provide Employee the following:
a.Separation pay in the amount of Four Million Three Hundred Thousand Dollars
($4,300,000.00), less withholdings. This sum will be paid to Employee in a lump
sum within thirty (30) days after the Effective Date (as defined in paragraph 8
below).
b.During the consulting period, continued vesting of (i) the October, 2011 stock
option award and the October, 2012 stock option award that were granted under
the Johnson Controls, Inc. 2007 Stock Option Plan and (ii) the November, 2010
restricted stock award and the October, 2012 award that were granted under the
Johnson Controls, Inc. 2001 Restricted Stock Plan, in each case as permitted by
the terms of such plans.
c.Payments pursuant to the terms of the following plans, in accordance with
their respective terms: i) the FY2014 bonus under the Annual Incentive
Performance Plan ("AIPP"), in December 2014, ii) the FY2012 award under the
Long-Term Incentive Performance Plan ("LTIPP"), in December 2014, iii) deferred
compensation pursuant to the Employee’s election (AIPP - lump sum in July 2015
and LTIPP - three installments in July 2015, January 2016 and January 2017), and
iv) a retirement restoration lump sum in July 2015.
The Company shall not be obligated to make the payment under paragraph (a) to
Employee unless and until the Agreement becomes enforceable and effective under
paragraph 8 below.
5.In consideration for the promises contained in paragraph 3 and 4(a), Employee
hereby releases and forever discharges the Released Parties (defined below) from
any and all claims, demands, rights, liabilities and causes of action of any
kind or nature, known or unknown, arising prior to or through the Effective
Date, including, but not limited to, any claims, demands, rights, liabilities
and causes of action arising or having arisen out of or in connection with
Employee’s employment or termination of employment with the Company and the
termination of Employee’s officer and director assignments.




--------------------------------------------------------------------------------




“Released Parties” includes the Company, its subsidiary, related and affiliated
companies, and its and their past and present employees, directors, officers,
agents, shareholders, insurers, attorneys, executors, assigns and other
representatives of any kind. Employee also releases and waives any claim or
right to further compensation, benefits, bonuses, stock options, damages,
penalties, attorneys’ fees, costs or expenses of any kind from the Company or
any of the other Released Parties, except as set forth in paragraph 4 and this
paragraph 5. This release specifically includes, but is not limited to, a
release of any and all claims pursuant to U.S. law, state and local fair
employment law(s); Title VII of the Civil Rights Act of 1964; the Rehabilitation
Act of 1973; the Reconstruction Era Civil Rights Acts, 42 U.S.C. §§ 1981-1988;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act ("ADEA");
the Americans with Disabilities Act; state and federal family and/or medical
leave acts; state and federal wage payment laws, and any other federal, state or
local laws or regulations of any kind, whether statutory or decisional, to the
full extent such claims can legally be waived. This release also includes, but
is not limited to, a release of any claims for wrongful termination,
retaliation, tort, breach of contract, defamation, misrepresentation, violation
of public policy or invasion of privacy. This release specifically includes a
release of any claims Employee may have under any severance or bonus policy or
program and under any contract, including but not limited to his Executive
Employment Agreement dated January 17, 2008, and his Change of Control Executive
Employment Agreement dated September 25, 2012, except for the continued vesting
and payments described in paragraph 4. This release does not include a waiver of
any claim (i) that cannot legally be waived, (ii) for accrued but unpaid salary
and paid-time off through September 30, 2014, (iii) for vested retirement
benefits under the Johnson Controls, Inc. Pension Plan, Johnson Controls, Inc.
Savings and Investment (401K) Plan, the Johnson Controls, Inc. Retirement
Restoration Plan and the Johnson Controls, Inc. Executive Deferred Compensation
Plan, and benefits under any health and welfare plan, all pursuant to the terms
of such plans, (iv) to enforce a right to indemnification, if any, under
applicable corporate law, or the by-laws or articles of incorporation of the
Company, (v) to enforce any




--------------------------------------------------------------------------------




rights, if any, as an insured under any director’s and officer’s liability
insurance policy of the Company, and (vi) to enforce this Agreement.
6.Employee has not filed or joined in any complaints, lawsuits, or proceedings
of any kind against the Company or any of the other Released Parties, and
Employee promises never to file, pursue or join in any lawsuits or proceedings
asserting any claims that are released in this Agreement, to the fullest legal
extent Employee can legally give up his right to do so. Nothing in this
Agreement prevents Employee from (a) filing a claim for Unemployment
Compensation to which Employee may be entitled; (b) challenging the
enforceability of this Agreement under the ADEA; or (c) filing a charge with the
EEOC or otherwise cooperating with or providing information to the EEOC;
however, this Agreement does prohibit Employee from obtaining any personal or
monetary relief based upon such cooperation, provision of information, or
charge, whether filed by Employee or anyone else on behalf of Employee.
7. Employee acknowledges his obligation to comply with all applicable laws
relating to trade secrets, confidential information, and unfair competition. The
parties also hereby incorporate by reference and agree that paragraphs 7 and 8
of Employee’s Executive Employment Agreement dated January 17, 2008, survive and
continue in effect after the termination date and the Effective Date, with the
following modifications:
a.7.(a) first sentence: change "for a period of one year after the termination
of active employment hereunder” to “through September 30, 2016,"
b.7.(a) first sentence: change "in the year preceding termination of employment
with the Company," to "any time since September 30, 2013, or about which
Executive learned confidential business information at any time since September
30, 2013, provided such information remains unavailable to the public,"
c.7.(a) Delete the entire second sentence commencing with "This restriction
shall also…"




--------------------------------------------------------------------------------




d.8 (a) second sentence: change "During employment and for two years after
termination of the Executive’s employment with the Company" to "Through April 1,
2016,"
8.Employee hereby acknowledges that the separation pay described in paragraph
4(a) satisfies and exceeds all obligations or liabilities the Company has to
Employee under his Executive Employment Agreement dated January 17, 2008, the
Change of Control Executive Employment Agreement dated September 25, 2012, and
under any other law, regulation, contract, policy or program, or otherwise.
Employee is and was encouraged and advised to consult with an attorney before
signing this Agreement. Employee has up to twenty-one (21) days to consider
whether to accept this Agreement and Employee enters into it voluntarily.
Employee may revoke this Agreement, in writing, within seven (7) days after
signing it. This Agreement will become enforceable and effective upon the
expiration of the revocation period provided Employee has not revoked it (the
"Effective Date").
9.Employee will return all Company property to the Company prior to September
30, 2014. This includes, without limitation, all Company vehicles, phones,
hardware, software, electronic files, computers and computer records, customer
lists, and all other Company confidential information.
10.Employee agrees that he will not defame the Company or any of the Released
Parties. The Company (for this purpose, its corporate officers and official
spokespersons) agrees not to defame Employee.
11.Employee is not entitled to reinstatement or reemployment with the Company
and will not at any time after the execution of this Agreement apply for a
position with the Company or any of its subsidiary, related, or affiliated
companies.
12. If any portion of this Agreement is found to be unenforceable, the parties
desire that all other portions that can be separated from it, or appropriately
limited in scope, shall remain fully valid and enforceable. Employee enters into
this Agreement knowingly and voluntarily and without any coercion.
13.This Agreement supersedes and replaces all other agreements between the
parties, except as specifically agreed herein, and except also that the parties
further agree that if any disputes arise




--------------------------------------------------------------------------------




hereunder, or unless otherwise specified in this Agreement, they are covered by
Section 9 of Employee’s Executive Employment Agreement, which is incorporated by
reference and made a part of this Agreement.
Employee certifies as follows: I understand all the provisions of this Agreement
and I agree to them. I understand that this Agreement contains a general release
of all known and unknown claims of any kind against the Company and the other
Released Parties, and i am voluntarily entering into it.


/s/ C. David Myers             Date: September 30, 2014
C. David Myers


Johnson Controls, Inc.


By:/s/ Simon Davis         Date: September 30, 2014
Simon Davis


Title:Assistant Chief Human Resources Officer






















































--------------------------------------------------------------------------------




AMENDMENT TO
SEPARATION AGREEMENT
AND
RELEASE OF ALL CLAIMS


This Amendment, dated October 29, 2014, amends the Separation Agreement and
Release of All Claims (the "Agreement") between Johnson Controls, Inc. (the
"Company") and C. David Myers ("Employee") executed September 30, 2015 and
effective October 8, 2014. Capitalized terms used and not defined in this
Amendment are used as defined in the Agreement.


1.The Company and Employee desire to amend the Paragraph 4(a) of the Agreement
to read as follows:


"(a) Separation pay in the amount of Four Million Three Hundred Thousand Dollars
($4,300,000.00), less withholdings. This sum will be paid to Employee in a lump
sum on December 17, 2014."


2.To induce Employee to enter into this Amendment, the Company will pay Employee
$250,000 on December 17, 2014.


3.Except as amended hereby, the Agreement remains in full force and effect.




/s/ C. David Myers                
C. David Myers




Johnson Controls, Inc.




By: /s/ Simon Davis                


Title: Assistant Chief Human Resources Officer




